SMITH, P. J.
— This is a proceeding that originated in the probate court. Clopton was guardian and curator of Nora Simonds, a minor. Exceptions were filed to his final settlement. On the trial anew in the circuit court the exceptions were denied and the settlement approved. The ward appealed here. .
The appellant complains that the trial court erred in allowing the curator an attorney’s fee of $25 for defending his final settlement. This was a proper allowance. In re estate of Meeker, 45 Mo. App. 186; State ex rel. Tygard v. Elliott, 82 Mo. App. 458.
It is next insisted that the court erred in charging-up to appellant’s estate the expenses that Stella Courtney’s estate should have borne in the two lawsuits. As we do not find that this complaint was included in the exceptions filed in the probate court and on which the case was 'tried, we can not notice it here.
The contention is further made that the curator was negligent in accepting a note of Grallie and Houx for three hundred' dollars from Sneed and in not enforcing his judgments against Sneed in his final settlements of the two estates of the Simonds and Courtney heirs, and that but for this negligence it would not have been necessary for him to have gone to the expense he did in enforcing the vendor’s lien, etc. It is a sufficient answer to this contention to say that we are unable to discover that the motion for the new trial suggested any such ground of objection to the finding of the trial court. In a case like this we are required to confine our review to such errors as are bottomed on the objections assigned *390in the motion for the new trial. No error alleged to have been committed during the progress of the trial can be noticed here unless the attention of the court was called to it in the motion for the new trial.
As far as we can understand, the case was fairly tried. Our attention has been called to no prejudicial error requiring a reversal of the judgment, which accordingly must be affirmed.
All concur.